MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                              Nov 30 2018, 10:09 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Marietto V. Massillamany                                Curtis T. Hill, Jr.
Massillamany Jeter & Carson LLP                         Attorney General of Indiana
Fishers, Indiana
                                                        Tyler G. Banks
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Ann-Marie Coffin,                                       November 30, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-703
        v.                                              Appeal from the Hamilton Circuit
                                                        Court
State of Indiana,                                       The Honorable Paul A. Felix,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        29C01-1404-FC-2930



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-703 | November 30, 2018                Page 1 of 6
                                       Statement of the Case
[1]   Ann-Marie Coffin (“Coffin”) appeals the trial court’s order revoking her

      probation and ordering her to serve one year of her previously suspended two-

      year sentence. Finding sufficient evidence to support the revocation and no

      abuse of the trial court’s discretion, we affirm the trial court’s judgment.


[2]   We affirm.


                                                    Issues
              1.      Whether there is sufficient evidence to support the
                      revocation of Coffin’s probation.


              2.      Whether the trial court abused its discretion in ordering
                      Coffin to serve one year of her previously suspended two-
                      year sentence.


                                                    Facts
[3]   In December 2014, Coffin pled guilty to Class D felony theft. In exchange for

      her guilty plea, the State dismissed a Class C felony burglary charge. The trial

      court sentenced Coffin to two (2) years and sixteen (16) days. The trial court

      further awarded Coffin credit for sixteen days already served and suspended the

      two-year sentence to probation. Pursuant to the terms and conditions of her

      probation, Coffin agreed, among other things, to: (1) report to the probation

      department as directed; (2) abstain from the possession and consumption of




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-703 | November 30, 2018   Page 2 of 6
      illegal drugs; (3) pay probation user fees; and (4) complete thirty hours of

      community service per year of probation.1


[4]   In August 2015, the State filed a first amended petition to revoke Coffin’s

      probation. The petition alleged that Coffin had testified positive for opiates in

      April 2015. Following a hearing, the trial court ordered Coffin to serve twenty

      days of her previously suspended sentence in the county jail. In August 2015,

      the State filed a second petition to revoke Coffin’s probation, which the State

      later dismissed.


[5]   In February 2017, the State filed a third petition to revoke Coffin’s probation.

      The petition alleged that Coffin had failed to pay probation fees and to perform

      court-ordered community service. In September 2017, the State filed a fourth

      petition to revoke Coffin’s probation. This petition alleged that Coffin had

      failed to appear for three scheduled probation appointments. In October 2017,

      the State filed a fifth petition to revoke Coffin’s probation. This petition alleged

      that Coffin had reported fifty minutes late to a scheduled probation department

      meeting.


[6]   In January 2018, following a hearing on the third, fourth, and fifth petitions to

      revoke Coffin’s probation, the trial court ordered Coffin to serve her two-year

      suspended sentence on electronic home monitoring. Coffin was scheduled to




      1
        After Coffin arrived thirty minutes late for a probation revocation hearing without a satisfactory excuse, the
      trial court added the following condition to Coffin’s probation: “[Coffin] must arrive timely to all future
      court hearings and probation meetings.” (App. 78).

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-703 | November 30, 2018                     Page 3 of 6
      attend a Community Corrections intake appointment on January 11, 2018 to

      set up her electronic home monitoring. When Coffin failed to attend this

      appointment, the State filed a sixth petition to revoke her probation.


[7]   At a hearing on this sixth petition to revoke, Coffin admitted that she had

      known the date of the appointment and had failed to attend it. She explained

      that she had had medical issues but offered no evidence that she was in the

      hospital on the day of the appointment. Following the hearing, the trial court

      revoked Coffin’s probation and ordered her to serve one year of her two-year

      suspended sentence in the Department of Correction. The trial court explained

      its reason as follows:


              [W]hat I’ve learned from the last four years of working with you
              is that you don’t do anything that anybody wants you to do.
              You just do not have the capabilities to take on the responsibility
              of doing what anybody asks you to do. And because I am
              finding you incapable of taking on the responsibility of anything
              that I’ve asked you to do, I’m going to [] ask you to do the only
              thing that I know you can do, and that is sit in jail.


      (Tr. 24). Coffin now appeals.


                                                  Decision
[8]   Coffin argues that there is insufficient evidence to support the revocation of her

      probation and that the trial court abused its discretion when it ordered her to

      serve one year of her previously suspended two-year sentence. We address each

      of her contentions in turn.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-703 | November 30, 2018   Page 4 of 6
       1. Probation Revocation


[9]    Coffin first argues that there is insufficient evidence to support the revocation of

       her probation. “Probation is a matter of grace left to trial court discretion, not a

       right to which a criminal defendant is entitled.” Prewitt v. State, 878 N.E.2d 184,

       188 (Ind. 2007).         It is within the trial court’s discretion to determine the

       conditions of probation and to revoke probation if those conditions are violated.

       Heaton v State, 984 N.E.2d 614, 616 (Ind. 2013). A probation violation need be

       proven only by a preponderance of the evidence. Pittman v. State, 749 N.E.2d
557, 559 (Ind. Ct. App. 2001), trans. denied. Further, the violation of a single

       condition of probation is sufficient to revoke probation. Id.


[10]   Here, our review of the evidence reveals that the sixth petition to revoke

       Coffin’s probation alleged that she had failed to attend a January 11 intake

       appointment with the Community Corrections program. Coffin testified at the

       revocation hearing that she had known the date of the appointment and had

       failed to attend it. This evidence is sufficient to support the revocation of her

       probation.


       2. Order to Serve Part of Suspended Sentence


[11]   Coffin also argues that the trial court abused its discretion when it ordered her to

       serve one year of her previously suspended two-year sentence. Once a trial court

       has exercised its grace, it has considerable leeway in deciding how to proceed

       when the conditions of probation are violated. Prewitt, 878 N.E.2d at 188. If this

       discretion were not given to trial courts and sentences were scrutinized too

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-703 | November 30, 2018   Page 5 of 6
       severely on appeal, trial courts might be less inclined to order probation. Id.

       Accordingly, a trial court’s sentencing decision for a probation violation is

       reviewable for an abuse of discretion. Id. An abuse of discretion occurs when

       the trial court’s decision is clearly against the logic and effect of the facts and

       circumstances. Id. If a trial court finds that a person has violated his probation

       before termination of the probationary period, the court may order execution of

       all or part of the sentence that was suspended at the time of the initial sentencing.

       IND. CODE § 35-38-2-3.


[12]   Here, Coffin argues that the trial court abused its discretion in ordering her to

       serve one year of her previously suspended two-year sentence. However, the

       trial court pointed out that it had learned from the past four years of working

       with Coffin that she did not “do anything that anybody want[ed] [her] to do.”

       (Tr. 24). The trial court therefore ordered Coffin to do the only thing that it

       knew she could do, which was “sit in jail.” (Tr. 24). The trial court’s decision

       is amply supported by the record and not clearly against the logic and effect of

       the facts and circumstances before it. The trial court was well within its

       discretion when it ordered Coffin to serve one year of her previously suspended

       two-year sentence.


[13]   Affirmed.


       Najam, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-703 | November 30, 2018   Page 6 of 6